Citation Nr: 0421660	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  97-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1947, and from October 1950 to January 1961.  He 
died in March 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
RO that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant testified at a hearing at the RO in June 1997.  The 
Board remanded the issue for additional development in June 
1998 and December 2000.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran died in March 1996.

2.  The immediate cause of the veteran's death was carcinoma 
of the colon with hepatic metastasis; chronic obstructive 
lung disease was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, duodenal ulcer, 
chronic obstructive pulmonary disease (COPD) with chronic 
bronchitis and emphysema, tinnitus, residuals of left fibula 
fracture, and residuals of postoperative left inguinal 
herniorrhaphy.  A 20 percent disability rating had been in 
effect for bilateral hearing loss since June 1991.  A 10 
percent disability rating had been in effect for duodenal 
ulcer since April 1970.  A 10 percent disability rating had 
been in effect for COPD with chronic bronchitis and emphysema 
since November 1990.  A 10 percent disability rating had been 
in effect for tinnitus since June 1991.  A noncompensable 
(zero) percent rating for the residuals of left fibula 
fracture had been in effect since November 1990.  A 
noncompensable (zero) percent rating for the residuals of 
postoperative left inguinal herniorrhaphy had been in effect 
since January 1961.

4.  The veteran's carcinoma of the colon with hepatic 
metastasis did not begin in service and did not otherwise 
develop as a result of the veteran's military service.

5.  Any service-connected disability, including service-
connected COPD, did not contribute substantially or 
materially to the cause of death; no causal relationship 
between service-connected disability and the veteran's death 
was shown.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability may be entitled to receive DIC 
benefits.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  More specifically, in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was either the principal or contributory cause 
of death.  Id.  To constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2003).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c) (2003).  In effect, 
the service-connected disability, to be a contributory cause 
of death, must be shown to have combined with the principal 
cause of death, that it aided or lent assistance to the cause 
of death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

The appellant contends that polyps affecting the colon were 
noted during the veteran's period of military service, and 
that these polyps represented the onset of what was later 
diagnosed as colon cancer, which in turn led to the veteran's 
death.  Based on a review of the evidence, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted.

In this case, according to the veteran's death certificate, 
he died in March 1996 as a result of carcinoma of the colon 
with hepatic metastases.  No underlying cause leading to the 
immediate cause of the veteran's death was listed.  However, 
chronic obstructive lung disease was considered to be a 
significant condition contributing to the veteran's death but 
not resulting in an underlying cause of his demise.  (This 
appears to have been added to the copy available in the 
claims file at some time subsequent to completion of the 
original document.)  An autopsy was not performed, and the 
veteran's case was not referred to a medical examiner.  At 
the time of the veteran's death, service connection had been 
granted for the following disabilities:  bilateral hearing 
loss (20%), duodenal ulcer (10%), COPD with chronic 
bronchitis and emphysema (10%), tinnitus (10%), residuals of 
a fracture of the left fibula (0%), and post-operative 
residuals of a left inguinal herniorrhaphy (0%).

Pertinent records include a private surgical pathology 
report, dated in June 1993, which indicates the veteran had a 
clinical diagnosis of cancer of the colon and had undergone a 
left colon resection.  The private physician who completed 
the report diagnosed a left colon segmental resection and 
moderately well-differentiated colonic adenocarcinoma.  

The record also contains two letters from the physician who 
completed the certificate of death, Dr. J.D.  In a letter 
dated in November 1996, this physician could not answer the 
question of how COPD contributed to the veteran's death 
except to state that weakness of any vital organ, such as the 
lungs, might well impair the veteran's ability to fight the 
effects of another deadly process at work in a different body 
system.  The physician noted the veteran's principal 
diagnosis of colon cancer with extensive liver metastases.  
Dr. J.D. also stated that the veteran had coronary heart 
disease so that the veteran really had two strikes against 
him with lung and heart disease when the colon cancer came 
along and invaded the liver.  Dr. J.D. expressed his opinion 
that the veteran might have lived longer with normal lungs, 
but he indicated that no one could definitely say.  
Thereafter, in March 1997, Dr. J.D. indicated that it was his 
opinion that the veteran's chronic lung disease 
(characterized by COPD and emphysema) was a contributory 
factor in his death.

When the case was before the Board in June 1998, the Board 
acknowledged Dr. J.D.'s opinion that the veteran's chronic 
lung disease was a contributory factor in his death.  The 
regulations cited above - 38 C.F.R. § 3.312(c) - provide an 
avenue for granting service connection for the cause of death 
when such an opinion is provided.  However, it was not 
entirely clear that the private physician's opinion provided 
a basis for concluding that the veteran was rendered 
"materially" less capable of resisting the effects of the 
cancer.  Additionally, it was not clear whether the physician 
who rendered this opinion had had access to the veteran's 
entire record.  In this regard, the Board noted that the 
record was replete with references to the veteran's lungs.  
On many instances his lungs were found to be clear, but on 
other occasions, abnormal findings were noted.  Of particular 
note was a June 1990 record in which it was reported that the 
veteran's lung disease was considered "severe."  
Consequently, given the variation in findings over the 
approximately six years prior to the veteran's death, and the 
opinion of Dr. J.D., the Board found that further evidentiary 
development was required.

As a result of the Board's June 1998 remand, a review of the 
evidence was undertaken by a VA physician in August 1999 who 
noted that the veteran had had severe bullous emphysema.  The 
physician recounted the progression of the veteran's colon 
cancer and metastatic process as reported in the claims file.  
It was specifically opined that the veteran died of the colon 
cancer with hepatic metastasis and that the severe emphysema 
did not contribute much to the veteran's demise.  

As already noted, Dr. J.D. opined in March 1997 that lung 
disease was a contributory factor, but even he indicated that 
it was impossible to say to what degree the lung disease had 
contributed to the veteran's death.  The VA physician who 
reviewed the case in August 1999 likewise indicated by 
implication that there was some contribution to death, but 
not much.  A question such as put to these examiners cannot, 
as Dr. J.D. indicated, be put to an easy mathematical 
calculation.  Nevertheless, the Board finds it significant 
that Dr. J.D. did not have access to the claims file, and he 
even indicated in his November 1996 letter that no one was in 
a position to say whether the veteran might have lived longer 
without the lung disease.  It appears that the VA examiner 
likewise did not view the question of whether lung disease 
amounted to a contributory cause of death as an easy 
question, but the VA examiner had the advantage of looking at 
the claims file, and he was able to see the progression of 
the metastatic cancer and analyze its progress in the context 
of the effects that the service-connected lung disease had on 
the terminal process.  For this reason, and because Dr. J.D's 
opinions appeared more equivocal and speculative, the Board 
gives greater evidentiary weight to the VA reviewer's 
opinion.  As noted above, the VA reviewer reported that the 
lung disease did not contribute much to the veteran's demise.  
Such a conclusion strongly suggests that the lung disease did 
not rise to the level of a "contributory" cause of death as 
contemplated by 38 C.F.R. § 3.312.  Rather, it contributed in 
a less than substantial or material way.  The lung disease 
did not combine to cause death.  38 C.F.R. § 3.312.  It was, 
as Dr. J.D. reported, the ravages of cancer that were the 
principal causes of death.  In other words, the totality of 
the evidence leads to the conclusion that the lung disease 
contributed, but insubstantially.  Given the VA examiner's 
opinion, and the equivocal opinion of Dr. J.D. as to the 
degree of contribution by lung disease, it is reasonable to 
infer that, while the lung cancer resulted in debilitating 
effects to an extent that perhaps the veteran was somewhat 
less capable of resisting the cancer, the greater weight of 
the evidence shows that it did not make him "materially" 
less capable of resisting the ravaging effects of the cancer.  
38 C.F.R. § 3.312.  The preponderance of the evidence is 
against the appellant's claim on this point.

When the case was again before the Board in December 2000, 
the Board noted that, although this case had previously been 
remanded, there had since been a significant change in the 
law that required evidentiary development that was previously 
not thought to be necessary.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminated the concept of a 
well-grounded claim, and redefined the obligations of VA with 
respect to the duty to assist.

Because of the change in the law brought about by the VCAA, a 
remand in this case was again required to ensure that all 
notification and development actions required by the VCAA 
were fully complied with and satisfied to the extent required 
by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Previously, evidence had been submitted that made the 
appellant's claim well grounded on the theory that service-
connected lung disease was a contributing factor in the 
veteran's demise.  As noted above, Dr. J.D., wrote in March 
1997 that the veteran's service-connected disease "made a 
contribution" to the terminal process.  Indeed, the point of 
the Board's June 1998 remand was to obtain more information 
as to this aspect of the appellant's claim.  However, because 
the new law eliminated the well-grounded claim requirement 
and required that VA assist the claimant in developing the 
claim except in instances when there is "no reasonable 
possibility" that such assistance would aid in substantiating 
the claim, the Board found in December 2000 that additional 
evidentiary development was required on a different theory of 
entitlement.

As noted above, the appellant had argued that polyps 
affecting the colon were noted during the veteran's period of 
military service, and that these polyps represented the onset 
of what was later diagnosed as cancer, which in turn led to 
the veteran's death.  As suggested above, it did not appear 
that evidence was previously submitted sufficient to make 
such a theory of entitlement well grounded.  Consequently, 
when the case was previously remanded in June 1998, evidence 
was sought only on the question of whether already service-
connected lung disability had contributed to the veteran's 
death.  Given that the well-grounded claim requirement had 
been eliminated, and because the veteran was indeed treated 
for two polyps in the rectosigmoid colon during service, the 
Board found that a reasonable possibility existed that 
further assistance would aid in substantiating the 
appellant's claim.  Consequently, in order to obtain evidence 
on the appellant's theory that the terminal colon cancer was 
traceable to problems the veteran had in service, especially 
with colon polyps, a remand was required in December 2000.  
At that time, the Board requested that an evaluation of the 
record by a physician with expertise in oncology should be 
undertaken to ascertain whether the terminal disease process 
could be linked to the veteran's period of military service.  
Specifically, the physician was requested to review the 
entire claims folder and provide an opinion as to the medical 
probabilities that the colon cancer diagnosed in the early 
1990's was attributable to the veteran's period of military 
service.  The physician was to comment on the colon polyps 
noted during service, as well as all other intestinal 
complaints and difficulties, and provide an opinion as to any 
relationship with the later-diagnosed cancer.

Pursuant to the Board's December 2000 remand, a VA opinion 
was obtained in June 2001.  The physician noted that a review 
of the claims file had been conducted.  The physician also 
provided a detailed medical history of the veteran, and also 
noted that the veteran had been treated in 1959 for peptic 
ulcer disease and that, during this hospitalization, it was 
discovered that he had two small polyps in the rectum that 
were removed at the time.  Unfortunately, although it was 
stated in the discharge summary by the physician taking care 
of the veteran that the polyps were sent off for pathologic 
diagnosis, there was no report from the pathologist or a 
subsequent review of the report in the veteran's medical 
records that was available to indicate the pathologic 
diagnosis of the two rectal polyps.  In the absence of such 
information, it was not possible to state whether the 
veteran's problem in 1959 was related to the his later 
development of adenocarcinoma in 1993.  The physician opined 
that, because there were many kinds of rectal and colonic 
polyps, it was not possible to state what kind of polyp the 
veteran had from the description available and without 
knowing the pathologic diagnosis, it was not possible to 
connect the events of 1959 with the events of 1993. 

Based on a review of the evidence, the Board affords greater 
weight and finds that the June 2001 VA opinion is more 
persuasive than the remaining record.  This is so because the 
June 2001 VA opinion is more specific in nature and appears 
to be based on an analysis of the facts in this particular 
case in terms of the veteran's actual service medical 
records.  The June 2001 VA physician opined that it was not 
possible to link the polyps in service to the terminal 
disease process.  This opinion was arrived at after reviewing 
the veteran's service medical records and claims file.  

Based on a review of the record, there is no competent 
medical evidence to provide a nexus between the veteran's 
colon cancer diagnosed in the early 1990's to his period of 
military service.  Additionally, the medical evidence does 
not support the appellant's contention that colon polyps 
noted during service, as well as all other intestinal 
complaints and difficulties, had a relationship with the 
veteran's later-diagnosed cancer.  The preponderance of the 
evidence is against the appellant's theory relative to colon 
polyps.

The Board has considered the appellant's statements and 
hearing testimony regarding the onset of the veteran's fatal 
disease process.  The appellant, however, does not profess to 
have any professional medical expertise and/or training.  
Therefore, she does not have the medical competence to link 
the veteran's fatal disease process, or any component 
thereof, to his military service or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim of 
service connection for the cause of the veteran's death must 
be denied.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  These 
implementing regulations are applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  The regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence VA will retrieve.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
claims.  With respect to the duty to notify, VA must inform 
the claimant of information "that is necessary to 
substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim of service connection for the cause of 
the veteran's death.  The record reflects that the appellant 
was specifically advised in January 2001 of the information 
and evidence needed to substantiate the claim, and that the 
correspondence additionally informed her of what evidence VA 
was responsible for obtaining, and what evidence she was 
responsible for obtaining.  The need for specific evidence 
from the appellant was discussed and the appellant was 
informed that she could request assistance in obtaining any 
outstanding evidence.  The Board concludes that the appellant 
has been given the required notice in this case, at least to 
the extent of what was required to substantiate her claim of 
service connection for the cause of the veteran's death.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the appellant was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
her claim and there is no outstanding evidence to be 
obtained, either by VA or the appellant.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the appellant with regards to her claim.  This 
includes the veteran's private treatment records including 
final hospitalization records, and the appellant has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The appellant has 
not alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested of 
her.  The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



